Title: Enclosure: James Warrell and Richard Lorton’s Proposal for Construction of a Museum in Richmond, [ca. 27 May 1816]
From: Warrell, James,Lorton, Richard
To: Jefferson, Thomas


            
              ca. 27 May 1816
            
            THE MUSEUM.
            The Legislature of Virginia, conceiving great advantages would result to the State by establishing
            A MUSEUM
            in the metropolis, have given sufficient ground to james warrell,
            to erect a building for that purpose, on the capitol square.
            
            
            One of the results of National prosperity, is the promotion of the Sciences and the Arts; and by a necessary reaction, the Sciences and the Arts, in their turn, stimulate industry, enlarge the sphere of social happiness, and embellish every scene of social life.
            The multiplied advantages of the establishment which it is contemplated to form, might be minutely delineated, and developed in so clear and so forcible a manner, as to produce universal conviction. It would be easy to demonstrate, that a Museum, as it respects society at large, will subserve, at the same time, to the necessities and to the elegancies of life—that it will promote the interest of medicine, agriculture and commerce, and diffuse among the higher classes of citizens, and through their example ultimately among all orders of men, a delicate and refined taste, and a comparative innocency and purity of manners; that it will furnish delightful and manly entertainment for every member of society, stir up a spirit of useful enquiry and laudable emulation, collect to a proper focus the solitary rays of genius and knowlege, which beam here and there throughout Virginia, bring to light and convert to purposes of practical utility, a mass of treasures with which the bounteous hand of nature has enriched our forests, our plains, our shores and our mountains;
			 and, by thus reacting in a greater or less degree, upon education, manners and industry, eminently contribute to the dignity of our national character, and to the agricultural and commercial
			 prosperity of our country. But argument on this subject is deemed superfluous: the example of Europe and of many of our sister States, must be conclusive. Can it reasonably be supposed, that the liberal and the enlightened of almost every country, would throw away so many donations, so much
			 time and laborious researches, on objects, captivating indeed, and highly ornamental, but of no practical use whatever in its ultimate result? The views which the subject opens, the ideas which
			 it
			 suggests, are boundless and impressive in the extreme. But it is needless to explore every part of this rich and immense field. Many among us are the men of mind, who fully understand the
			 principle
			 that “national industry is compounded of theory, application, and execution,” and with whom the least recommendation of a Museum, is that it constitutes a pure and never-failing source of
			 national
			 amusement; who wish expansion of knowledge to keep pace with the considerable and rapid accessions lately made, and daily making to our national character—who, besides independence, excellent
			 political institutions, and increased resources, ardently desire to bequeath to posterity scientific legacies, and to satisfy the claims of the rising generation on the wisdom and liberality of
			 their
			 fathers.
            
            The only question then seems to be, whether the respectable and wealthy State of Virginia, has, or has not arrived at that stage of social refinement and improvement which will authorize a hope, that the study of nature and the fine arts will be zealously and liberally encouraged? Every fact leads to a decision of this question in the affirmative. Its citizens have taste, talents, energy, liberality, and opulence; men who
			 possess, it is hoped, not only the disposition, but the means efficiently to patronize the contemplated institution. Under their auspices let it promptly rise! The grant of the Legislature is a
			 powerful appeal to the wisdom and generosity of its inhabitants; let that appeal duly operate on every enlarged mind; let not the confidence which it implies, be frustrated. A Museum now looks up to Virginia for support, and, indeed, for existence, but, any aid it may receive will in time be returned with multiplied advantages to the State. In addition to the collection of minerals, fossils,
			 anatomical studies, the curious productions of ingenuity, &c. &c. usually assembled in an establishment of this description, it is the intention of James Warrell (who will shortly visit Europe) to appropriate a gallery or galleries exclusively to portraits of eminently distinguished characters, historical subjects, and views of the sublime and beautiful in nature, together with
			 casts from the finest models of antique sculpture.
            
            In order to facilitate this object, he has associated Mr. Richard Lorton in the establishment.
            JAMES WARRELL & RICHARD LORTON,
            Have made arrangements to secure towards the establishment in contemplation, in money and materials, to be placed in the interior of the Museum, a sum not less than ten thousand dollars, which they propose to extend to that magnitude, if patronized, that will do honor to themselves, and be an ornament to the State.
            TERMS OF SUBSCRIPTION.
            A subscriber of 200 dollars will be entitled to a free admission ticket, for himself, lady and children in perpetuity, not transferrable, except in the following manner:
            Subscribers of $200 will possess the privilege of selling their shares, but the admission ticket which constitutes the share cannot change its proprietor oftener than once in every six months.
            A Subscriber of $100 will be entitled to a ticket of admission for himself and lady for life, and children, during their nonage.
            A Subscriber of $50 dollars shall be entitled to a ticket of admission for ten years. Any individual subscribing 30 dollars, shall be entitled to a ticket of admission five years.
            A subscriber of 20 dollars, shall be entitled to a ticket for three years.
            And any person subscribing ten dollars shall be entitled to a ticket for one year; any ticket in the event of the demise of the subscriber may be sold, but is transferable in no other case.
            There shall not be more than 50 subscribers at $200—and 50—at $100.
            The money to be paid in the following manner to James Warrell and Richard Lorton, or their authorized agents:
            
            
              
                The $200  
                 shares to be paid as follows:
              
              
                25,
                  when the building is begun,
              
              
                25,
                 when the first story is up,
              
              
                25,
                 when the walls are finished,
              
              
                25,
                 when the house is covered in,
              
              
                25,
                 when the floors are laid and doors are hung,
              
              
                25,
                 when the house is fit for occupation,
              
              
                25,
                 when the Museum is opened,
              
              
                And 25,
                 in six months after the Museum is opened.
              
            
            Those shares of $100 and $50, to be paid in the following manner:
            
              
                 
                25 per cent on the commencement of the building,
              
              
                
                25 per cent when the first story is raised,
              
              
                
                25 when the walls are finished,
              
              
                And 
                25 when the building is fit for occupation.
              
            
            All sums subscribed under fifty dollars, to pay one half on the commencement of the building, and the residue when the walls are raised.
            James Warrell and Richard Lorton, reserve to themselves the privilege of purchasing all shares subscribed for, at the expiration of ten years, except those of 200 dollars. The materials purchased by the money subscribed, to remain forever with the building.
            The public will recollect that the Legislature have sufficiently guarded this object. The building is to remain forever as a Museum; or, it is to be forfeited to the Commonwealth.
          